
	

114 HR 4647 IH: Traditional Banking Regulatory Relief Act of 2015
U.S. House of Representatives
2016-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4647
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2016
			Mr. Perlmutter (for himself, Mr. Lynch, Mr. Vargas, Mr. Heck of Washington, Mr. Hinojosa, and Mr. Welch) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To establish regulatory relief for certain financial institutions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Traditional Banking Regulatory Relief Act of 2015. 2.Regulatory relief for traditional banking organizations (a)Regulatory capital requirements (1)In generalSection 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended by adding at the end the following new subsection:
					
						(aa)Treatment of traditional banking organizations
							(1)Regulatory capital requirements
 (A)Simple leverage ratioThe appropriate Federal banking agencies shall issue regulations establishing a minimum simple leverage ratio at no less than 10 percent. The simple leverage ratio requirement shall be consistent with regulations promulgated pursuant to section 38 (relating to prompt corrective action).
 (B)Application to traditional banking organizationNotwithstanding any other provision of law, a traditional banking organization that meets the minimum simple leverage ratio established under subparagraph (A) may elect, by notice to the appropriate Federal banking agencies, to maintain the minimum simple leverage ratio as its sole measure of capital adequacy.
 (C)Exemption from risk-based capital requirementThe risk-based capital requirement in section 38(c)(1)(A) shall not apply to a traditional banking organization that makes an election under subparagraph (B) and complies with regulations issued in accordance with this paragraph.
 (D)Grace periodA traditional banking organization that makes an election under subparagraph (B) and fails to maintain the minimum simple leverage ratio described in subparagraph (A) (as determined by the first quarterly report of condition issued after making such an election) shall be exempt from the risk-based capital requirement in section 38(c)(1)(A) for a period of 18 months beginning on the date of such determination.
 (2)Reservation of authorityNotwithstanding any other provision of this subsection, an appropriate Federal banking agency may require additional capital adequacy measures applicable to a newly chartered traditional banking organization or for an individual traditional banking organization if such measures are required to ensure the safety and soundness of the banking organization or to prevent an unacceptable risk to the Deposit Insurance Fund.
							(3)Definitions
 (A)Traditional banking organizationThe term traditional banking organization means any bank holding company, savings and loan holding company, bank, or savings association that individually, and when including its parent, subsidiaries, and all affiliates, meets the following requirements:
 (i)Has zero trading assets and zero trading liabilities. (ii)Does not engage in swaps or security-based swaps (as such terms are defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a)), other than swaps or security-based swaps referencing interest rates or foreign exchange swaps (as such terms are defined in such section).
 (iii)Has a total gross notional exposure of swaps and security-based swaps of not more than $3,000,000,000.
									(B)Simple leverage ratio
 (i)In generalThe term simple leverage ratio means— (I)total equity less goodwill and deferred tax assets, divided by
 (II)total assets less goodwill and deferred tax assets, as measured by generally accepted accounting principles.(ii)MeasurementsFor purposes of measuring the simple leverage ratio capital requirements of a traditional banking organization, the appropriate Federal banking agencies may, by regulation, require—
 (I)the exclusion, from total equity, of other intangible assets; or (II)the addition, to total assets, of off-balance sheet items.
 (iii)Rule of constructionThe simple leverage ratio shall not be construed to be a generally applicable leverage capital requirement for purposes of section 171 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371)..
				(2)Phase-in for certain organizations
 (A)In generalNotwithstanding the minimum simple leverage ratio requirement under section 18(aa)(1)(B) of the Federal Deposit Insurance Act, a traditional banking organization with a simple leverage ratio of 8 percent or more may make an election under such section 18(aa)(1)(B) during the 18-month period beginning on the date of the enactment of this Act.
 (B)Requirement to meet the minimum simple leverage ratioA traditional banking organization making an election pursuant to subparagraph (A) shall have until the end of the 18-month period described under subparagraph (A) to meet the minimum simple leverage ratio, or the organization’s election under section 18(aa)(1)(B) of the Federal Deposit Insurance Act shall be terminated.
 (C)DefinitionsFor purposes of this paragraph: (i)Minimum simple leverage ratioThe term minimum simple leverage ratio means the minimum simple leverage ratio established under section 18(aa)(1)(A) of the Federal Deposit Insurance Act.
 (ii)Other termsThe terms simple leverage ratio and traditional banking organization have the meaning given those terms, respectively, under section 18(aa)(3) of the Federal Deposit Insurance Act.
 (b)Short form call reportSection 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following:
				
 (12)Short form reportingThe appropriate Federal banking agencies shall issue regulations allowing for a reduced reporting requirement for a traditional banking organization that elects to maintain a simple leverage ratio as its sole measure of capital adequacy pursuant to section 18(aa)..
 (c)On-Site examinationsSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— (1)in paragraph (4)—
 (A)in the paragraph heading, by inserting and traditional banking organizations after certain small institutions; (B)in subparagraph (A), by inserting or is a traditional banking organization defined in section 18(aa)(3) after $1,000,000,000;
 (C)by striking subparagraph (B) and redesignating subparagraphs (C) through (E) as subparagraphs (B) through (D), respectively;
 (D)in subparagraph (B) (as so redesignated), by striking condition and all that follows through $200,000,000 and inserting condition was found to be outstanding or good; (E)in subparagraph (C) (as so redesignated), by striking and at the end;
 (F)in subparagraph (D) (as so redesignated), by striking the period at the end and inserting ; and; and (G)by adding at the end the following new subparagraph:
						
 (E)the appropriate Federal banking agency believes the 18-month period is consistent with the safety and soundness of the banking organization.; and
 (2)by striking paragraph (10). (d)Stress testingSection 165(i)(2)(A) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(i)(2)(A)) is amended by inserting , unless such companies are traditional banking organizations (as defined in section 18(aa)(3) of the Federal Deposit Insurance Act) after annual stress tests.
 (e)Technical amendmentSection 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended by moving subsection (y) so as to appear above subsection (z).
			
